COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:       LG Chem, Ltd. v. Tommy Morgan

Appellate case number:     01-19-00665-CV

Trial court case number: 100728-CV

Trial court:               239th District Court of Brazoria County

       The appellee, Tommy Morgan, has filed a Motion for Admission Pro Hac Vice of Angela
J. Nehmens and a Motion of A. Craig Eiland in Support of Motion Seeking Permission for Non-
Resident Attorney, Angela J. Nehmens, to Participate in the Above-captioned Proceeding. Both
motions lack the certificate of conference required by Texas Rule of Appellate Procedure 10. See
TEX. R. APP. P. 10.1(a)(5).
        Accordingly, we deny the appellee’s motions without prejudice to refiling with the proper
certificates of conference.
       It is so ORDERED.

Judge’s signature:     /s/ Evelyn V. Keyes
                      Acting individually      Acting for the Court


Date: ___October 17, 2019__